Citation Nr: 0400343	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 27, 2001, 
for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from September 1992 to 
December 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by 
which the RO granted service connection for tinnitus and 
assigned a 10 percent evaluation effective July 27, 2001.  

The Board notes that, while the veteran was notified of what 
VA would do to assist the veteran in obtaining evidence to 
substantiate a claim of service connection by letter dated in 
September 2001, the veteran has not been advised of the 
evidence needed to substantiate a claim for an earlier 
effective date.  Given that the request for an earlier 
effective date was interposed after the rating decision that 
the September 2001 letter preceded, this circumstance is 
understandable.  Nevertheless, under The Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
the veteran must be advised of the information and evidence 
necessary to substantiate his earlier effective date claim.  
See Huston v. Principi, 17 Vet. App. 195 (2003).  

(The Board is mindful of the United States Court of Appeals 
for the Federal Circuit decision promulgated on September 22, 
2003, Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) that invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit reached a conclusion similar to that in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  In the wake of these 
decisions, Congress enacted The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651, (Dec. 16, 2003), 
which amended 38 U.S.C.A. § 5103 to allow the Secretary to 
decide a claim before the expiration of the (1 year) period 
referred to in that subsection.)  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

2.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  The supplemental statement of 
the case (SSOC) should adequately 
summarize the evidence and law and 
regulations pertinent to the claim, as 
well as discussing how the law and 
regulations apply to that evidence.  

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

